



AMENDMENT NO. 4 TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 4 TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of April 22, 2016, and is entered into by and among
PARK-OHIO INDUSTRIES, INC. ("Company"), RB&W CORPORATION OF CANADA ("Canadian
Borrower"), the EX-IM BORROWERS party to the Credit Agreement (as hereinafter
defined), the EUROPEAN BORROWERS party to the Credit Agreement, the other Loan
Parties party to the Credit Agreement, the lenders party to the Credit Agreement
(the "Lenders"), JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, the "Administrative Agent"), JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as Canadian Agent, and J.P. MORGAN EUROPE LIMITED, as
European Agent.
W I T N E S S E T H:
WHEREAS, the Borrowers, the other Loan Parties, the lenders from time to time
party thereto (the "Lenders") and the Administrative Agent are parties to that
certain Sixth Amended and Restated Credit Agreement dated as of July 31, 2014
(as amended, modified and supplemented from time to time, the "Credit
Agreement"; capitalized terms not otherwise defined herein have the definitions
provided therefor in the Credit Agreement);
WHEREAS, Borrower Representative has notified Administrative Agent of its
request under Section 2.09(d) to increase the Domestic Revolving Commitment
(with a corresponding increase in the total Commitments) by an aggregate amount
of $25,000,000 pursuant to Section 2.09(e) of the Credit Agreement, so that the
increased aggregate Domestic Revolving Commitment shall be equal to $300,000,000
and the aggregate amount of additional commitment increases available for
request to Borrowers under Section 2.09(d) shall be reduced to $0, as well as
certain other amendments set forth herein; and
WHEREAS, the Agents and the Lenders party hereto have agreed to such request and
the other amendments set forth herein, in each case subject to the terms and
conditions set forth herein;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendments. Subject to the satisfaction of the conditions set forth in
Section 2 below, and in reliance on the representations set forth in Section 3
below, the Credit Agreement is hereby amended as follows:
(a)    The following new defined term is hereby added to Section 1.01 of the
Credit Agreement in its appropriate alphabetical order:
"Fourth Amendment Effective Date" means April 22, 2016.
(b)    The defined terms "Base Availability Amount", "Canadian Revolving
Subcommitment", "Commitment", "Domestic Borrowing Base", "Domestic Revolving
Commitment", "Eligible Inventory Basket", "Eligible Inventory Basket Advance
Rate", "First Drawn Domestic Revolving Loan Amount", "Incremental Inventory
Advance Base Availability Amount", "Incremental Inventory Advance Maximum
Availability Amount", "Incremental Inventory Advance Period" and "Maximum
Availability Amount" set forth in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety as follows:





--------------------------------------------------------------------------------





"Base Availability Amount" means an amount at any time equal to the sum of
(a) $30,000,000 plus (b) 10% of the aggregate increases of the Domestic
Revolving Commitment effected as of such time pursuant to Section 2.09(d).
"Canadian Revolving Subcommitment" means, with respect to each Canadian
Revolving Lender, the commitment, if any, of such Canadian Revolving Lender to
make Canadian Revolving Loans and to acquire participations in Canadian Letters
of Credit, Canadian Overadvances, Canadian Protective Advances and Canadian
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Canadian Revolving Lender's Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Revolving Lender pursuant to Section 9.04. The amount of each Canadian Revolving
Lender's Canadian Revolving Subcommitment as of the Fourth Amendment Effective
Date is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Canadian Revolving Lender shall have assumed
its Canadian Revolving Subcommitment, as applicable. The aggregate amount of the
Canadian Revolving Lenders' Canadian Revolving Subcommitment as of the Fourth
Amendment Effective Date is the Dollar Equivalent of $35,000,000. The Canadian
Revolving Subcommitments are subcommitments of the Domestic Revolving
Commitments and do not represent additional credit exposure.
"Commitment" means, with respect to each Lender, without duplication, the sum of
such Lender's Term Loan Commitment, Domestic Revolving Commitment, Canadian
Revolving Subcommitment, European Revolving Subcommitment and Ex-Im Revolving
Subcommitment, together with the commitment of such Lender to acquire
participations in Protective Advances and Ex-Im Revolving Exposure hereunder.
The amount of each Lender's Commitment as of the Fourth Amendment Effective Date
is set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
"Domestic Revolving Commitment" means, with respect to each Domestic Revolving
Lender, the commitment, if any, of such Domestic Revolving Lender to make
Domestic Revolving Loans and to acquire participations in Domestic Letters of
Credit, Domestic Overadvances, Domestic Protective Advances and Domestic
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Domestic Revolving Lender's Domestic Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Domestic
Revolving Lender pursuant to Section 9.04. The amount of each Domestic Revolving
Lender's Domestic Revolving Commitment as of the Fourth Amendment Effective Date
is set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Domestic Revolving Lender shall have assumed its Domestic
Revolving Commitment, as applicable. The aggregate amount of the Domestic
Revolving Lenders' Domestic Revolving Commitments as of the Fourth Amendment
Effective Date is $300,000,000.
"Eligible Inventory Basket" means, as of any date of determination,
(a) with respect to the Canadian Borrowing Base, the lesser of the amount
yielded by the formula set forth in the immediately following clause (x) and the
amount set forth in the immediately following clause (y), with clause (x) being
an amount equal to (i) the Eligible Inventory Basket Advance Rate of the
Canadian Loan Parties' Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in, first-out basis, at such


-2-

--------------------------------------------------------------------------------





time, minus (ii) (A) 85% multiplied by (B) the Orderly Liquidation Percentage
multiplied by (C) the value of the Canadian Loan Parties' Eligible Inventory,
valued at the lower of cost or market value, determined on a first-in, first-out
basis, at such time and (y) being the amount of $2,500,000 (with the amount in
this clause (y) being reduced (until reduced to $2,000,000) on an equivalent
basis concurrently with each reduction to the Eligible Inventory Basket Advance
Rate);
(b) with respect to the European Borrowing Base, an amount equal to $0; and
(c) with respect the Domestic Borrowing Base, the lesser of the amount yielded
by the formula set forth in the immediately following clause (x) and the amount
set forth in the immediately following clause (y), with clause (x) being an
amount equal to (i) the Eligible Inventory Basket Advance Rate of the Domestic
Loan Parties' Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in, first-out basis, at such time, minus (ii) (A) 85%
multiplied by (B) the Orderly Liquidation Percentage multiplied by (C) the value
of the Domestic Loan Parties' Eligible Inventory, valued at the lower of cost or
market value, determined on a first-in, first-out basis, at such time and (y)
being the amount of $50,000,000 (with the amount in this clause (y) being
reduced (until reduced to $20,000,000) on an equivalent basis concurrently with
each reduction to the Eligible Inventory Basket Advance Rate).
"Eligible Inventory Basket Advance Rate" means 65%; provided, that, the Eligible
Inventory Basket Advance Rate shall be reduced over sixteen consecutive calendar
quarters by an amount equal to 0.9375% on the first day of each such calendar
quarter commencing with July 1, 2016, with the reduction in respect of the
sixteenth calendar quarter equal to the amount necessary to reduce the Eligible
Inventory Basket Advance Rate to (but not below) 50%; provided, further, that
the Eligible Inventory Basket Advance Rate may be reduced (but not increased) on
the first day of any such calendar quarter by an amount greater than 0.9375%
until the Eligible Inventory Basket Advance Rate has been reduced to 50% upon
prior written notice from the Borrower Representative to the Administrative
Agent so long as the First Drawn Domestic Revolving Loan Amount is concurrently
reduced on an equivalent basis.
"First Drawn Domestic Revolving Loan Amount" means an amount equal to
$35,000,000; provided, that, the First Drawn Domestic Revolving Loan Amount
shall be reduced over sixteen consecutive calendar quarters by an amount equal
to $2,187,500.00 on the first day of each such calendar quarter commencing with
July 1, 2016, with the reduction in respect of the sixteenth calendar quarter
equal to the amount necessary to reduce the First Drawn Domestic Revolving Loan
Amount to $0; provided, further, that the First Drawn Domestic Revolving Loan
Amount may be reduced (but not increased) on the first day of any such calendar
quarter by an amount greater than $2,187,500.00 upon prior written notice from
the Borrower Representative to the Administrative Agent so long as the Eligible
Inventory Basket Advance Rate is concurrently reduced on an equivalent basis.
"Incremental Inventory Advance Base Availability Amount" means (i) at any time
during the Incremental Inventory Advance Period, an amount at any time equal to
the sum of (a) $45,600,000 plus (b) 15.2% of the aggregate increases of the
Domestic Revolving Commitment effected as of such time pursuant to Section
2.09(d), and (ii) at all other times, the Base Availability Amount.


-3-

--------------------------------------------------------------------------------





"Incremental Inventory Advance Maximum Availability Amount" means (i) at any
time during the Incremental Inventory Advance Period, an amount at any time
equal to the sum of (a) $45,600,000 plus (b) 15.2% of the aggregate increases of
the Domestic Revolving Commitment effected as of such time pursuant to Section
2.09(d), and (ii) at all other times, the Maximum Availability Amount.
"Incremental Inventory Advance Period" means the period commencing on the Fourth
Amendment Effective Date and ending on the date that the Eligible Inventory
Basket Advance Rate has been reduced to 50%.
"Maximum Availability Amount" means an amount at any time equal to the sum of
(a) $37,500,000 plus (b) 12.5% of the aggregate increases of the Domestic
Revolving Commitment effected as of such time pursuant to Section 2.09(d).
(c)    The defined term "Sanctioned Person" set forth in Section 1.01 of the
Credit Agreement is hereby amended to amend and restate clause (d) thereof in
its entirety as follows:
(d) any Person owned or controlled by any such Person or Persons.
(d)    Section 2.09(d) of the Credit Agreement is hereby amended to delete the
amount "$50,000,000" set forth in subclause (d)(ii) thereof and insert the
amount "70,000,000" in lieu thereof in its place.
(e)    Section 6.02(e) of the Credit Agreement is hereby amended to delete the
words "90 days" set forth in clause (ii) of the proviso thereof and insert the
words "180 days" in lieu thereof in its place.
(f)    Section 6.06 of the Credit Agreement is hereby amended to amend and
restate the proviso set forth at the end thereof in its entirety as follows:
; provided, that if no Event of Default has occurred and is continuing, or would
be caused thereby, the Loan Parties may enter into Sale and Leaseback
Transactions involving (i) Real Property, so long as the applicable Agent
receives a Collateral Access Agreement from the new lessor of such Real
Property, in form and substance reasonably satisfactory to such Agent, or an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion and (ii) Equipment pursuant to a capital lease so long as
the Indebtedness incurred in connection therewith constitutes Capitalized Lease
Obligations permitted under Section 6.01(e) of the Credit Agreement.
(g)    Section 6.08(a) of the Credit Agreement is hereby amended to delete the
amount "$3,000,000" set forth in subclause (a)(iii)(C) and insert the amount
"6,000,000" in lieu thereof in its place.
(h)    The Commitment Schedule is hereby amended and restated in its entirety as
set forth on Exhibit A attached hereto.
2.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent (unless specifically waived in
writing by Administrative Agent), each to be in form and substance satisfactory
to Administrative Agent:
(a)    Administrative Agent shall have received a fully executed copy of this
Amendment, together with each of the documents, agreements and instruments
listed on Exhibit B (Closing Checklist) attached hereto, in each case in form
and substance satisfactory to Administrative Agent;


-4-

--------------------------------------------------------------------------------





(b)    all proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Administrative Agent and its legal counsel;
(c)    Borrowers shall have paid all fees (including the Amendment Fee as
defined below), costs and expenses due and payable as of the date hereof under
the Credit Agreement and the other Loan Documents; and
(d)    no Default or Event of Default shall have occurred and be continuing.
3.    Representations and Warranties. To induce the Agents and Lenders to enter
into this Amendment, each of the Loan Parties represent and warrant to the
Agents and Lenders that:
(a)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment has been duly executed and delivered such Loan Party;
(b)    each of the representations and warranties set forth in Article V of the
Credit Agreement, are true and correct in all material respects as of the date
hereof (except to the extent they relate to an earlier date, in which case they
shall have been true and correct in all material respects as of such earlier
date);
(c)    the transactions contemplated by this Amendment (i) are permitted under
the 2011 Indenture and the 2011 Senior Notes and (ii) will not result in any
Event of Default (as defined in the 2011 Indenture) or Default (as defined in
the 2011 Indenture) under the 2011 Indenture, the 2011 Senior Notes or any
agreement executed by any Loan Party in connection therewith; and
(d)    no Default or Event of Default has occurred and is continuing.
4.    Amendment Fee. The Company shall pay to the Administrative Agent, for the
ratable benefit of each Lender executing this Amendment based on final
allocations as set forth on the Commitment Schedule attached hereto, a
non-refundable amendment fee equal to $100,000 (the "Amendment Fee"), which
Amendment Fee shall be due and payable and fully earned on the date hereof.
5.    Acknowledgment of Loan Guarantor; Reaffirmation. Each Loan Guarantor
hereby acknowledges that Borrowers, Administrative Agent and Lenders have
amended the Credit Agreement by this Amendment, and such Loan Guarantor
acknowledges that Administrative Agent and Lenders would not amend the Credit
Agreement in the absence of the agreements of such Loan Guarantor contained
herein. Each Loan Guarantor hereby approves of and consents to the Amendment,
agrees that its obligations under the Loan Guaranty and the other Loan Documents
to which it is a party shall not be diminished as a result of the execution of
the Amendment, and confirms that the Loan Guaranty and all other Loan Documents
to which it is a party are in full force and effect. Each Loan Party hereby
reaffirms its obligations under any applicable Security Agreement and each other
Collateral Document to which it is a party. Without limiting the foregoing, each
Loan party hereby reaffirms its pledge, assignment and grant of a security
interest in the Collateral to the applicable Agent, on behalf of and for the
ratable benefit of the applicable Lenders, to secure the prompt and complete
payment and performance of the applicable Obligations.
6.    Release. In consideration of the agreements of Administrative Agent and
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Loan Party hereby
releases and forever discharges Administrative Agent and each Lender and their
directors, officers, employees, agents, attorneys, affiliates, subsidiaries,
successors


-5-

--------------------------------------------------------------------------------





and permitted assigns from any and all liabilities, obligations, actions,
contracts, claims, causes of action, damages, demands, costs and expenses
whatsoever (collectively "Claims"), of every kind and nature, however evidenced
or created, whether known or unknown, arising prior to or on the date of this
Amendment including, but not limited to, any Claims involving the extension of
credit under or administration of this Amendment, the Credit Agreement or the
Loan Documents, as each may be amended, the Indebtedness incurred by Borrowers
or any other transactions evidenced by this Amendment, the Credit Agreement or
the Loan Documents.
7.    Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
8.    References. Any reference to the Credit Agreement contained in any
document, instrument or Credit Agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.
9.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Delivery by telecopy or electronic
portable document format (i.e., "pdf") transmission of executed signature pages
hereof from one party hereto to another party hereto shall be deemed to
constitute due execution and delivery by such party.
10.    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.
11.    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the state of Ohio, without regard to conflict of laws principles
that would require the application of laws other than those of the state of
Ohio. Whenever possible each provision of this Amendment shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
[Signature Page Follows]




-6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
BORROWERS:
PARK-OHIO INDUSTRIES, INC. 

 
By /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
RB&W CORPORATION OF CANADA 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
EX-IM BORROWERS:
PARK-OHIO INDUSTRIES, INC. 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
AJAX TOCCO MAGNETHERMIC CORPORATION 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
EUROPEAN BORROWERS:
SUPPLY TECHNOLOGIES (UKGRP) LIMITED,
a company incorporated in England and Wales with company number 0725298 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
AJAX TOCCO INTERNATIONAL LIMITED, a company incorporated in England and Wales
with company number 02676033 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
APOLLO AEROSPACE COMPONENTS LIMITED, a company incorporated in England and Wales
with a company number 02083500 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
SUPPLY TECHNOLOGIES (IRLG) LIMITED, a company incorporated under the laws of
Ireland with a company number 412684 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



OTHER DOMESTIC LOAN PARTIES:
AJAX TOCCO MAGNETHERMIC CORPORATION
ATBD, INC.
AUTOFORM TOOL & MANUFACTURING, LLC
BATES RUBBER, INC.
BLUE FALCON TRAVEL, INC.
COLUMBIA NUT & BOLT LLC
CONTROL TRANSFORMER, INC.
ELASTOMEROS TECNICOS MOLDEADOS, INC.
EP CLEVELAND HOLDINGS, INC.
EP CLEVELAND, INC.
EP REALTY HOLDINGS, INC.
FECO, INC.
FLUID ROUTING KOREA HOLDING INC.
FLUID ROUTING SOLUTIONS, LLC
GATEWAY INDUSTRIAL SUPPLY LLC
GENERAL ALUMINUM MFG. COMPANY
INDUCTION MANAGEMENT SERVICES, LLC
INTEGRATED HOLDING COMPANY
INTEGRATED LOGISTICS HOLDING COMPANY
INTEGRATED LOGISTICS SOLUTIONS, INC.




LEWIS & PARK SCREW & BOLT COMPANY
PARK-OHIO FORGED & MACHINED PRODUCTS LLC
PARK-OHIO INDUSTRIES TREASURY COMPANY, INC.
PARK-OHIO PRODUCTS, INC.
PHARMACEUTICAL LOGISTICS, INC.
PHARMACY WHOLESALE LOGISTICS, INC.
P-O REALTY LLC
PRECISION MACHINING CONNECTION LLC
RB&W MANUFACTURING LLC
RED BIRD, INC.
SNOW DRAGON LLC
ST HOLDING CORP.
STMX, INC.
SUMMERSPACE, INC.
SUPPLY TECHNOLOGIES LLC
SUPPLY TECHNOLOGIES PROCUREMENT COMPANY, INC.
THE AJAX MANUFACTURING COMPANY
THE CLANCY BING COMPANY
TOCCO, INC.
TW MANUFACTURING CO.
WB&R ACQUISITION COMPANY, INC.
Each By /s/ Robert D. Vilsack   
   Name: Robert D. Vilsack 
   Title: Secretary







Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
POVI L.L.C.
By: Integrated Logistics Holding Company
Its: Member




By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
RB&W LTD.
By: Integrated Logistics Holding Company
Its: Sole Member




By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.





 
OTHER CANADIAN LOAN PARTIES:
 
AJAX TOCCO MAGNETHERMIC CANADA LIMITED 

 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary
 
SUPPLY TECHNOLOGIES COMPANY OF CANADA
 
 
By  /s/ Robert D. Vilsack     
   Name: Robert D. Vilsack 
   Title: Secretary





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A., individually as Administrative Agent, as Domestic
Issuing Bank, as Ex-Im Issuing Bank, as Ex-Im Revolving Lender, as Domestic
Swingline Lender and as a Lender 

 
By /s/ David J. Waugh      
   Name: David J. Waugh
   Title: Authorized Officer
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, as Canadian
Issuing Bank, as Canadian Swingline Lender and as a Lender 

 
By /s/ Auggie Marchetti      
   Name: Auggie Marchetti
   Title: Authorized Officer
 
J.P. MORGAN EUROPE LIMITED, as European Agent, as European Issuing Bank, as
European Swingline Lender and as a European Revolving Lender 

 
By  /s/ Matthew Sparkes     
   Name: Mathhew Sparkes
   Title: Vice President





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and a European Revolving Lender 

 
By /s/ Christopher D. Fudge      
   Name: Christopher D. Fudge
   Title: Vice President
U.S. BANK NATIONAL ASSOCIATION, Canada Branch, as a Canadian Revolving Lender 

 
By  /s/ John P. Rehob      
   Name: John P. Rehob
   Title: Vice President and Principal Officer





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION, as a Lender and a European Revolving Lender 

 
By  /s/ Nicholas R. Wymer     
   Name: Nicholas R. Wymer
   Title: Vice President
PNC BANK CANADA BRANCH, as a Canadian Revolving Lender 

 
By  /s/ James Bruce      
   Name: James Bruce
   Title:Vice President





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance Inc., F/K/A RBS
BUSINESS CAPITAL a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A., as a Lender, a Canadian Revolving Lender and a European
Revolving Lender 

 
By  /s/ James G. Zamborsky     
   Name: James G. Zamborsky 
   Title: Vice President





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
KEYBANK NATIONAL ASSOCIATION, as a Lender, a Canadian Revolving Lender and a
European Revolving Lender 

 
By  /s/ John P. Dunn     
   Name: John P. Dunn
   Title: Vice President





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender 

 
By  /s/ Colin C. Dormondy     
   Name: Colin C. Dormondy
   Title:Vice President





Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
THE HUNTINGTON NATIONAL BANK, as a Lender 

 
By  /s/ Paul Weybrecht      
   Name: Paul Weybrecht
   Title: Vice President







Signature Page to Amendment No. 4 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A - COMMITMENT SCHEDULE

 
 
 
 
 
 
Term Loan Commitment
 
Lender
Passport Scheme Number
Domestic Revolving Commitment
Canadian Revolving Subcommitment
European Revolving Subcommitment
Ex-Im Revolving Subcommitment
Existing Term Loans#
First Additional Term Loans+
Second Additional Term Loans^
Total Commitments
JPMorgan Chase Bank, N.A.
 


$77,900,000.00




$0.00




$0.00




$25,000,000.00




$3,811,107.86




$2,336,852.14




$2,459,184.00




$86,507,144.00


JPMorgan Chase Bank, N.A. (Toronto Branch)
 


$0.00




$15,750,000.00




$0.00




$0.00




$0.00




$0.00




$0.00


$15,750,000.00 (subcommitment)


J.P. Morgan Europe Limited
 


$0.00




$0.00




$11,250,000.00




$0.00




$0.00




$0.00




$0.00


$11,250,000.00 (subcommitment)


U.S. Bank National Association
 


$45,000,000.00




$0.00




$3,750,000.00


$3,750,000.00*




$2,324,617.35




$1,425,382.65




$1,500,000.00




$50,250,000.00


U.S. Bank National Association, Canada Branch
 


$0.00




$5,250,000.00




$0.00




$0.00




$0.00




$0.00




$0.00


$5,250,000.00 (subcommitment)


PNC Bank, National Association
 


$40,900,000.00




$0.00




$3,750,000.00


$3,750,000.00*




$2,324,617.35




$1,425,382.65




$1,500,000.00




$46,150,000.00


PNC Bank Canada Branch
 


$0.00




$5,250,000.00




$0.00




$0.00




$0.00




$0.00




$0.00


$5,250,000.00 (subcommitment)


Citizens Business Capital
 


$37,500,000.00




$4,375,000.00




$3,125,000.00


$3,125,000.00*




$1,937,181.13




$1,187,818.87




$1,250,000.00


$41,875,000.00
$4,375,000.00 (subcommitment) $3,125,000.00 (subcommitment)


Keybank National Association
 


$37,500,000.00




$4,375,000.00




$3,125,000.00


$3,125,000.00*




$1,937,181.13




$1,187,818.87




$1,250,000.00


$41,875,000.00
$4,375,000.00 (subcommitment) $3,125,000.00 (subcommitment)


First National Bank of Pennsylvania
 


$30,600,000.00




$0.00




$0.00


$2,551,020.00*




$1,581,372.09




$969,647.91




$1,020,408.00




$34,171,428.00


The Huntington National Bank
 


$30,600,000.00




$0.00




$0.00


$2,551,020.00*




$1,581,372.09




$969,647.91




$1,020,408.00




$34,171,428.00


Total
 


$300,000,000.00




$35,000,000.00




$25,000,000.00




$25,000,000.00




$15,497,449.00




$9,502,551.00




$10,000,000.00




$335,000,000.00





#
This column sets forth the principal amount of Existing Term Loans owing to the
Lenders as of the First Amendment Effective Date. The commitment of the Term
Lenders to make the Existing Term Loan terminated concurrently with the making
of the Existing Term Loans on the Fifth Restated Closing Date.

+
This column sets forth the Commitments with respect to the First Additional Term
Loans as of October 27, 2014. The commitment of the Term Lenders to make the
First Additional Term Loans terminated concurrently with the making of the First
Additional Term Loans as of October 27, 2014.

^
This column sets forth the Commitments with respect to the Second Additional
Term Loans as of October 27, 2014. The commitment of the Term Lenders to make
the Second Additional Term Loans terminated concurrently with the making of the
Second Additional Term Loans, if any, as of February 28, 2015. As of the Fourth
Amendment Effective Date, the outstanding principal balance of the Term Loans is
$25,634,937.50.

*
Participation interest








--------------------------------------------------------------------------------






EXHIBIT B
Closing Checklist
(attached)





